Citation Nr: 0117030	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  00-23 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an automobile or other conveyance and adaptive 
equipment, or for adaptive equipment only.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran had active service from November 1982 to June 
1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  The decision denied entitlement to 
an automobile or other conveyance and adaptive equipment.


FINDINGS OF FACT

1.  All evidence necessary for equitable resolution of the 
issue on appeal has been obtained.

2.  The veteran's service-connected disabilities are 
residuals of a low back injury with spondylolisthesis at L5, 
rated as 60 percent disabling; status post fracture right 
clavicle and right shoulder injury with limitation of motion, 
rated as 10 percent disabling; and status post fracture left 
fifth metacarpal, rated as noncompensably disabling.  His 
combined disability rating is 60 percent.

3.  The veteran's service-connected disability has not 
resulted in loss or permanent loss of use of one or both 
feet; loss or permanent loss of use of one or both hands; 
permanent impairment of vision of both eyes with central 
visual acuity of 20/200 or less in the better eye, with 
corrective glasses, or a field defect in which the peripheral 
field has contracted to such an extent that the widest 
diameter of visual field subtends an angular distance no 
greater than 20° in the better eye.  The service-connected 
disorder also has not resulted in ankylosis of one or both 
knees or one or both hips.



CONCLUSION OF LAW

The criteria for entitlement to an automobile or other 
conveyance and adaptive equipment, or for adaptive equipment 
only, are not met.  38 C.F.R. §§ 3.808, 4.14 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an automobile or 
other conveyance and adaptive equipment based on impairment 
due to his service-connected disabilities.  A certification 
of eligibility for financial assistance in the purchase of 
one automobile or other conveyance in an amount not exceeding 
the amount specified in 38 U.S.C. 3902  (including all State, 
local, and other taxes where such are applicable and included 
in the purchase price) and of basic entitlement to necessary 
adaptive equipment will be made where the claimant meets the 
requirements of paragraphs (a), (b) and (c) of this section.

(a)	Service. The claimant must have had active military, 
naval or air service.
(b)	Disability. 
(1)	One of the following must exist and be the result of 
injury or disease incurred or aggravated during active 
military, naval or air service; 
(i)	Loss or permanent loss of use of one or both feet; 
(ii)	Loss or permanent loss of use of one or both hands; 
(iii)	Permanent impairment of vision of both eyes: 
Central visual acuity of 20/200 or less in the better eye, 
with corrective glasses, or central visual acuity of more 
than 20/200 if there is a field defect in which the 
peripheral field has contracted to such an extent that the 
widest diameter of visual field subtends an angular distance 
no greater than 20° in the better eye. 
(iv)	For adaptive equipment eligibility only, ankylosis of 
one or both knees or one or both hips.

The term adaptive equipment, means generally, that equipment 
which must be part of or added to a conveyance manufactured 
for sale to the general public to make it safe for use by the 
claimant and to assist him or her in meeting the applicable 
standards of licensure of the proper licensing authority.  
38 C.F.R. § 3.808(e).

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The law provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  See 38 U.S.C.A. § 5103A.  The Act is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A). 

In this case, the RO concluded in a letter to the veteran 
dated in January 2001 that the VA's duties under the 
provisions of the new Act have been fulfilled.  The Board 
finds that the veteran was provided adequate notice as to the 
evidence needed to substantiate his claim for benefits.  The 
Board concludes the discussions in the statement of the case 
(SOC), and letters sent to the veteran informed him of the 
information and evidence needed to substantiate the claim and 
complied with the VA's notification requirements.  The RO 
also supplied the veteran with the applicable regulations in 
the SOC.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO has obtained the veteran's recent treatment 
records, and he was afforded a disability evaluation 
examination.  The evidence contains all findings and opinions 
necessary to resolve the issue on appeal.  The veteran has 
declined a personal hearing.

The Board is unaware of any additional relevant evidence that 
is available.  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of this claim.  The Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  In the 
circumstances of this case, a remand would serve no useful 
purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  The VA has satisfied its 
obligation to notify and assist the veteran in this case.  
Further development and further expending of the VA's 
resources is not warranted.  Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider the claim on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

The veteran has previously established service connection for 
residuals of a low back injury with spondylolisthesis at L5, 
rated as 60 percent disabling; status post fracture right 
clavicle and right shoulder injury with limitation of motion, 
rated as 10 percent disabling; and status post fracture left 
fifth metacarpal, rated as noncompensably disabling.  His 
combined disability rating is 60 percent.

The veteran contends that his service connected back disorder 
has caused significant neurological impairment of his legs, 
and that this requires him to obtain hand controls for his 
car.  

The evidence pertaining to the veteran's service-connected 
disabilities includes a VA hospital discharge summary dated 
in July 1998 which reflects that the veteran had a history of 
depression, suicide attempts and unchecked violence toward 
his family and others.  On physical examination, it was noted 
that the veteran was confined to a wheelchair without any 
apparent reason for the confinement.  The right side of his 
body did seem a little more weak than the left side on muscle 
strength testing.  The diagnoses were (1) major depressive 
disorder versus adjustment disorder; (2) somatization 
disorder; and (3) possible history of post-traumatic stress 
disorder.  Also diagnosed were cluster B personality traits, 
degenerative disk disease, chronic back pain, status post 
right lower extremity injury, and hypoperfusion of frontal 
lobe.  

The report of a spine examination conducted by the VA in July 
1998 shows that the veteran was in a wheelchair and said that 
he could only walk 50 yards at most, and had difficulty 
walking from the wheelchair to the couch.  Following 
examination, the examiner concluded that based on clinical 
and radiological examination, there was a possibility of 
right L5 nerve root involvement secondary to foraminal 
stenosis and impingement of the L5 nerve root.  The examiner 
further stated, however, that this did not explain the 
severity of the veteran's symptoms such as the severe muscle 
spasm that he had, the complaint of being unable to take any 
weight on his right lower extremity, and symptoms so severe 
that he had to resort to a wheel chair.  The examiner noted 
that certainly on neurological testing of the right lower 
extremity there was very minimal evidence of any motor 
deficit, and even the sensory deficit seemed to be minimal.  
Nonetheless, that was the only positive feature that the 
examiner was able to come up with on the basis of the 
examination and studies that had been done.  The examiner 
recommended that the veteran be referred to the orthopedic 
spine clinic or neurosurgery for further evaluation, but also 
noted that he had some misgivings about the psychiatric 
problems in this patient and the fact that there may be very 
severe functional overlay.   

A VA hospital discharge summary dated in October 1998 shows 
that the veteran had been suicidal the night prior to 
admission prompting his wife to contact the police.  When the 
police came to the home, the veteran got in his car and led 
them on a chase across the town until he finally ended up 
driving to the VA emergency room.  He was combative, 
aggressive, and belligerent, and was placed in restraints and 
medicated.  When examined, he was somnolent and barely 
cooperative.  He denied suicidal ideation.  He complained of 
back pain and was seeking a discharge.  It was noted that he 
had previously been hosptialized in July 1998 with a mood 
disorder and a somatization disorder along with chronic back 
pain.  On discharge, he was escorted off the grounds by the 
VA police and told that he could no longer receive medical 
services there because of his assaultiveness toward the 
hospital staff.  The discharge diagnoses were somatization 
disorder, cluster B traits personality disorder, chronic low 
back pain and chronic shoulder pain.

A letter dated in August 1999 which was apparently prepared 
by the veteran (as evidenced by the fact that the letter is 
written using the same distinctive font as used by the 
veteran in his letters to the VA) and signed by Saverio Sava, 
M.D., a private physician, states that it is felt that the 
veteran requires the installation of special adaptive 
equipment to assist him with his driving so that he can 
operate the vehicle safely.  The modification consists of 
hydraulic controls added to the steering column to allow the 
gas and brakes to be operated by the hands instead of the 
feet.  The veteran reportedly assured the doctor that he 
would not drive anymore until the modifications were 
completed.  A medical report dated in September 1999 prepared 
for submission to the state motor vehicle division is to the 
effect that the veteran had a pinched nerve in both legs 
which caused extreme weakness of both legs.  As a result of 
the nerve damage he reportedly could not press the brakes.  A 
letter dated in September 1999 which was prepared by the 
veteran and signed by Dr. Sava is to the effect that the 
veteran has severe chronic back pain complicated by total 
weakness of both his legs.  The weakness reportedly was so 
severe that it had resulted in total loss of use of both of 
his legs, and had affected his mobility and his ability to 
drive a car safely.  A written statement dated in May 2000 
from another physician, Ravi Bhasker, M.D., contains a 
similar opinion.

Finally, the evidence includes the report of a neurological 
examination of the veteran conducted by the VA in August 
2000.  The examiner noted that he had been asked to evaluate 
the veteran's allegation that he was wheelchair bound due to 
his service-connected residuals of a back injury with 
spondylolisthesis at L5.  The veteran stated that he 
initially sustained a back injury when he fell off a bicycle, 
and that he was subsequently trampled on during a basketball 
game in February 1998.  He stated that since June 1998 he had 
used a wheelchair to ambulate.  He said that the pain in his 
legs was relieved if he avoided lifting and weight bearing, 
but became severe if he exceeded his capacity to bear weight.  
He said that if he stood up his lower extremities might 
collapse from under him.  He also complained of having 
blackouts secondary to the pain that he experienced if he 
stood or bore weight.  He stated that he had minimal ability 
to walk, but denied any bowel or bladder incontinence.  The 
examiner reviewed the veteran's claims file and a 
radiographic record.  He noted the results of an MRI 
performed in June 1998 as well as X-rays performed in July 
1998.  

On examination, the veteran presented in a wheelchair and was 
able to transfer independently from the wheelchair to the 
examining table and then back with at least a brief period of 
weight-bearing on the lower extremities.  However, the 
patient claimed that secondary to pain and weakness he was 
unable to stand or ambulate, and that he would collapse if he 
attempted to stand.  For this reason gait testing could not 
be performed.  During the examination the veteran appeared 
very anxious.  He often complained of pain with motion of the 
legs that appeared to be very dramatic with a considerable 
emotional overlay to the physical symptoms.  In the legs, the 
veteran exhibited minimal ability to move any of his lower 
extremity muscles with a 1/5 strength in the hip flexors, 1+ 
hamstring and quadriceps bilaterally, and 2/5 foot plantar 
and dorsiflexion bilaterally.  However, the veteran described 
the pain with almost any motion of the legs, and the examiner 
concluded that it was likely that poor effort was made.  He 
noted that the muscle bulk and tone in the lower extremities 
was normal.  

On sensory examination, there was no sensory level to pin on 
the anterior or posterior trunk.  Proprioception was normal 
to slightly decreased in both feet.  Pain was perceived in 
both lower extremities without any specific area of focal 
decrease, but was described at times by the patient as 
diffusely less intense on the right than on the left.  
Vibratory sense was diminished to absent in the toes and 
ankle, but was present at the knee.  On reflex testing, deep 
tendon reflexes were 2+ throughout, including at the patella 
and Achilles tendons bilaterally.  Plantar response was 
flexor on both sides.  On straight leg raising testing, the 
patient complained of pain with elevation of the leg to about 
45 degrees on both sides but did not report radiation of the 
pain.  The pain was essentially unchanged with dorsiflexion 
of the foot.  Heel to shin testing was performed without 
obvious ataxia, but was limited due to the patient's 
complaint of pain with proximal motion of the leg.

The impression was degenerative disk disease causing sciatic 
and musculoskeletal pain.  Significantly, however, the 
examiner noted that the evidence supporting a specific 
neurologic lesion from the patient's examination was weak.  
The veteran did not report any dermatomal sensory loss as 
would be suggested by an L5-S1 nerve root compression, nor 
were there any decreases in deep tendon reflexes.  The 
examiner further noted that it appeared likely that the 
weakness was largely secondary to pain and poor effort as 
opposed to a neurologic dysfunction.  This seemed 
particularly likely due to the absence of any asymmetry of 
leg strength, focal atrophy or alteration in the tone of the 
lower extremities.  Also, although the veteran described 
"spasms" of the lower legs, the examiner stated that he saw 
no evidence of spasm, that the veteran's reflexes were 
normal, and that lower extremity tone was grossly normal.  

For the above reasons, it was the opinion of the examiner 
that it was unlikely that the loss of the veteran's effective 
function of the lower extremities was proximally related to 
his service-connected lower back disorder.  It was more 
likely that his loss of lower extremity use was due to a 
functional disorder secondary to the veteran's underlying 
psychiatric condition and poor pain tolerance.  

The Board finds that the veteran's contention that his 
service-connected disabilities cause impairment which 
warrants benefits such as an automobile or adaptive equipment 
is not supported by the medical evidence.  The preponderance 
of the evidence reflects that the veteran's service-connected 
disabilities have not resulted in loss or permanent loss of 
use of one or both feet; loss or permanent loss of use of one 
or both hands; permanent impairment of vision of both eyes 
with central visual acuity of 20/200 or less in the better 
eye, with corrective glasses, or a field defect in which the 
peripheral field has contracted to such an extent that the 
widest diameter of visual field subtends an angular distance 
no greater than 20° in the better eye.  The disorders also 
have not resulted in ankylosis of one or both knees or one or 
both hips.  The Board notes that the veteran's claim of being 
unable to operate a vehicle due to weakness of his lower 
extremities is contradicted by the fact that he led the 
police on an automobile chase in October 1998.  The 
contention is also contradicted by the VA neurological 
medical opinion which is to the effect that the impairment of 
the veteran's lower extremities is due to his nonservice-
connected psychiatric disorder rather than due to his 
service-connected back disorder.  The Board notes that 
impairment attributable to nonservice-connected disabilities 
may not be considered.  38 C.F.R. § 4.14.  

Although the veteran has provided a medical statements signed 
by his private physicians which provide support for his 
claim, the Board finds that the evidence from the private 
physicians has less credibility than the neurological 
examination report from the VA physician.  In this regard, 
the Board notes that the VA opinion was based on review of 
the claims file and was supported by an extensive examination 
which demonstrated that the objective findings which would be 
expected if the veteran truly had loss of use of the lower 
extremities were not present.  The VA examiner's medical 
opinion is also more consistent with the veteran's treatment 
records which show that his confinement to a wheelchair was 
for no apparent reason and that he has been diagnosed as 
having a somatization disorder.  Accordingly, the Board 
concludes that the criteria for entitlement to an automobile 
or other conveyance and adaptive equipment, or for adaptive 
equipment only, are not met.



ORDER

Entitlement to an automobile or other conveyance and adaptive 
equipment, or for adaptive equipment only, is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

 

